Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 1 of 33




                Exhibit A
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 2 of 33




FILED: NEW YORK COUIVTY CLERK 03 17 2021 10:01 AM                                               INDEX NO. 651770/2021
NYSCEF DOC. N0. 1                                                                       RECEIVED NYSCEF: 03/17/2021
     _
i.




                               SUPREME COURT OF THE STATE OF NEW YORK
                                        COUNTY OF NEW YORK



          LAWNEWZ, INC., d/b/a Law&Crime Network,                       Index No.:
          a Delaware corporation

                                                Plaintiff,             SU1VIlMONS
                                 V.


                                                                        The basis of venue is Defendant's
                                                                        place of business
          COURT TV MEDIA, LLC, a Georgi~ limited
          Liability company             1

                                                Defendant




                   YOU ARE HERBY SUMMONED to answer the Complaint in this action and to serve a
          copy of your Answer, or if the Complaint is not served with this Summons to serve a Notice of
          Appearance, on the Plaintiff's attorney within twenty (20) days after the service of this Summons,
          exclusive of the day of service (or withing thirty (30) days after the service is complete, if this
          Summons is not personally delivered to you withing the State of New York), and in case of your
          failure to appear, or answer, Judgment will be taken against you by default for the relief demanded
          in the Complaint.

                 Trial of this action is to be held in the County of New York, New York. The basis of the
          venue in this Court is proper because a substantial part of the events giving rise to the claims made
          herein occurred in and about the City of New York and the above-named Defendant operates a
          place of business in and about the City of New York.


          Dated: New York, New York
                 March 16, 2021
                                                       ieQy~;c2~~.2r.tr ~u.6~,ecccfL
                                                        Andrew Eisbrouch, Esq.
                                                        1261 Broadway, Suite 606,
                                                        New York, NY 10001
                                                        (646) 512-9555
                                                        andrewe@abrams-media.com

                                                        Attorney for Plaintiff LawNewz, Inc.




                                                       1 of 32
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 3 of 33




YSCEF DOC. NO. 1                                            RECEIVED NYSCEF: 03/17/202




         Defendant Address:
         Court TV Media, LLC
         3350 Riverwood Parkway,
         Suite 1900
         Atlanta, GA, 30339, USA




                                         2

                                      0 nf   '27
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 4 of 33



                                                  -~ i   •i                  ~i
YSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 03/17/202

   ,



                            SUPREME COURT OF THE STATE OF NEW YORK
                                     COUNTY OF NEW YORK



         LAWNEWZ, INC., d/b/a Law&Crime Network,                   Index No.:
         a Delaware corporation

                                             Plaintiff,           VERIFIED COMPLAINT FOR
                                                                  FALSE ADVERTISING UNDER
                                                                  LANHAM ACT 43(A) AND NEW
                                                                  YORK UNFAIR TRADE
                                                                  PRACTICES GENERAL
                                                                  BUSINESS LAW
                              V.
                                                                  DEMAND FOR INJUNCTIVE
                                                                  RELIEF


        COURT TV MEDIA, LLC, a Georgia limited
        Liability company

                                            Defendant


               Plaintiff, LawNewz, Inc. ("Law&Crime Network", "Law&Crime" or "Plaintiff'), by and

        through its undersigned attorney, file this Complaint against Court TV Media, LLC ("Court TV"

        or "Defendant") and alleges as follows:

                                              INTRODUCTION

               1.     This action seeks redress for Court TV's continuing, deliberate, unlawful false

           and misleading representations regarding its network in the market.

               2.     Despite being warned, acknowledging its misleading and inaccurate statements,

           and offering assurances that they would cease to do so moving forward, Court TV has

           continued to falsely and knowingly characterize itself as "the only multi-platform network

           devoted to live, gavel-to-gavel coverage, in-depth legal reporting and expert analysis of the


                                                              3
              Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 5 of 33




    YSCEF DOC. N0. 1                                                                     RECEIVED NYSCEF: 03/17/202
      ^
          1


t

      '         nation's most important and compelling trials". It has also claimed that it is the "only network

                in the world" to cover certain proceedings live and in their entirety. These statements are

                blatantly false and a disservice to viewers genuinely seeking out coverage of live trials across

                the country.

                    3.      Plaintiff Law&Crime Network alleges false advertising under the Lanham Act §

                43(a) and New York Unfair Trade Practices Act General Business Law § 350.

                                                        PARTIES

                    4.      Plaintiff Law&Crime Network is a Delaware corporation with its principal place of

                business in New York, New York.

                    5.   ' On information and belief, Defendant Court TV Media, LLC is a Georgia limited

                liability company with business in Atlanta, Georgia as well as New York, New York, having

                studios established in New York City (See release attached as Exhibit A).

                    6.      Plaintiff is informed and believes, and thereon alleges, that Court TV was

                responsible for the acts alleged herein and the harm, losses and damages suffered by Plaintiff

                as alleged hereinafter.

                                                 STATEMENT OF FACTS

                   7.       Law&Crime Network is a television network founded in 2017 and offers daily live

                coverage of high-profile trials with expert legal commentary and analysis. It is available on

                basic cable packages throughout the US as well as most of the major over-the-top ("OTT")

                services.


                   8.       Following Law&Crime Network's success, Court TV was re-launched in 2019

                after an over ten year hiatus, by E.W. Scripps company and Katz Networks. It also offers trial

                coverage with legal commentary and aiialysis.


                                                            L!
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 6 of 33




YSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 03/17/202




  '            9.         Court TV has been motivated to mislead the marketplace and seeks to avoid

            recognition of competition given Law&Crime's success and growth, including launches on

            many major cable and OTT platforms that have chosen Law&Crime over Court TV. Its history

            of repeated misrepresentations is especially pernicious given the public interest in these trials

            which deprives viewers of fair and equitable access.

               10.     To the best of Plaintiff's knowledge, such transgressions have occurred since

            Summer 2020 but are in no way limited to that timeframe.

               11.     On or about, August 1111, 2020, in a press release titled "Court TV to Premiere New

            Original True-Crime Series Judgment with Ashleigh Banfield in September", Court TV stated

            that "Court TV, the only multi-platform network devoted to live, gavel-to-gavel coverage,

            in-depth legal reporting and expert analysis of the nation's most important and

            compelling trials, announced today a new original true-crime series hosted by Ashleigh

            Banfield..." (See Exhibit B). This release was distributed nationally on paid service, PR

            Newswire, and picked up by a number of outlets including Nasdaq.com, Yahoo, and

            wfinz.com.

                12.       On or about the same day, August 11'h, 2020, Court TV issued another two press

            releases making the same misrepresentations each titled respectively "Michael Ayala Joins

            Court TV Anchor Team" and "Marathon of Complete OJ 25 Docuseries Set for Oct 3-4 to

            correspond with 25t" Anniversary of OJ Simpson Murder Trial". Both described Court TV

            again as "the only multi-platform network devoted to live, gavel-to-gavel coverage, in-depth

            legal reporting and expert analysis of the nation's most important and compelling trials" (See

            Exhibit C).

                13.       The pattern continued on or about November 5th, 2020 where in a press release



                                                          5
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 7 of 33




YSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 03/17/202




  "         titled "Court TV to World Premiere New Original Special `Hollywood Predator: The Trial of

            Harvey Weinstein' Sunday, November 8th at 7:00 P.M. (ET)" Court TV used the same self-

            aggrandizing Ianguage (See Exhibit D).

               14.     Court TV's misrepresentations finally hit a tipping point in March, 2021, when it

            attempted to exploit the death of George Floyd with false statements about its coverage of the

            Derek Chauvin trial.

               15.     On March 8th, 2021, jury selection began for former Minneapolis police officer,

            Derek Chauvin, on trial for second degree murder, third degree murder and second degree

            manslaughter in connection with the death of George Floyd. Mr. Floyd's death in 20201ed to

            protests throughout the country and a demand for a racial reckoning in policing and beyond.

            The trial will be one of the most closely watched in recent memory and will be covered from

            beginning to end with expert analysis on Law&Crime Network, Court TV and likely on select

            local channels around t.he country.

               16.     Both Law&Crime Network and Court TV have been covering the Chauvin case

            with full coverage starting with jury selection on March 8, 2021.

               17.     Law&Crime Network sent reporters to Minneapolis where the trial is being held,

            and viewers of Law&Crime Network have access to the full livestream of the court

            proceedings along with in-studio analysis and commentary.

                18. - Prior to the start of the Chauvin Trial on March 2, 2021 and in a likely effort to

            combat Law&Crime Network's success, Court TV distributed an announcement entitled "How

            to Watch: Court TV's Live Coverage of MN v. Derek Chauvin," which as before, falsely

            claimed it was "the only multi-platform network devoted to live, gavel-to-gavel coverage, in-

            depth legal reporting and expert analysis of the nation's most important and compelling trials."



                                                         6
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 8 of 33




YSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 0 3 / 1 7/202




   '            19.     This announcement was picked up by many publications including the Associated

            Press and Yahoo (See attached Exhibit E, Exliibit F)

               20.     As a result of the announcement, certain Law&Crime Network distribution partners

            contacted Law&Crime asking if it was still planning to cover the live proceedings of the

            Chauvin Trial and Law&Crime was forced to explain that, of course, Court TV was not the

            only outlet covering the trial live.

               21.      Given the confusion from Law&Crime's partners and the media, as well as Court

            TV's history of misrepresentations, on March 3rd, 2021, Law&Crime Network emailed Court

            TV's General Counsel, James Kimmell, a cease and desist letter warning of its false

            advertising. Law&Crime requested that Court TV modify any press or marketing material so

            that it was clear that Court TV was not the only network covering the trial.

               22.     Even though Court TV was well aware that Law&Crime Network was going to be

            covering the trial, Kimmell responded by saying that "Thank you for letting us know that

            Law&Crime will be covering the Chauvin trial." Both networks had been coordinating with

            each other for weeks about the camera setup inside the courtroom.

               23.     Additionally, Kimmel addressed Law&Crime Network's concerns and stated that

           "Court TV has modified its promotional materials accordingly."

               24.     With that assurance, Law&Crime Network presumed that Court TV would, in good

            faith, comply with the request and that the matter had been settled quietly and amicably. But

           on March 9th, 2021 after the start of jury selection, Court TV, which is presumably a news

           network, issued a new press release titled "Court TV's Coverage of the Death of George Floyd

           Murder Trial Begins" where it made the same or similar misleading and false statements. (See

           release attached as Exhibit G).



                                                              7

                                                     7   -f       17
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 9 of 33




YSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 03/17/202




   y           25.     The release, wluch was distributed nationally on the paid PR Newswire, repeated

            the false claim that "Court TV was the only multi-platform network devoted to live, gavel-to-

            gavel coverage, in-depth legal reporting and expert analysis of the nation's most important and

            compelling trials."

               26.     The release went on further to claim that "Court TV will be the only network in the

            world to cover the proceedings live and in their entirety."

               27.     A number of publications picked up Court TV's March 9th press release including

            the Associated Press and Yahoo (See Exhibit E and Exhibit F).

               28.     Both statements from the release perpetuate the falsehood that Court TV is the only

            venue where viewers can access full trial coverage and more specifically of the Chauvin Trial.

            Court TV is not the only multi-platform network devoted to live, gavel-to-gavel coverage, in-

            depth legal reporting and expert analysis and is not the only network in the world to cover the

            Chauvin Trial live and in its entirety.

               29.     In fact, Court TV's coverage of the Chauvin Trial is not even entirely live. During

            commercial breaks, Court TV places the trial feed on a delay and then airs the recorded events

            once they return from the commercials.

               30.     What makes Court TV's statement even more egregious is that Court TV was

            permitted by the Chauvin court to serve as "the pool feed" for the trial, which means that they

            will be responsible for distributing the live courtroom feed, in real time and simultaneously, to

            all television networks and media who come to court and request access. Law&Crime has

            served that ministerial but important role in many other cases.

               31.     In the political context, the major news networks often take turns serving as the

            pool camera for various events. Serving as "the pool" does not afford a network any more, or



                                                          8
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 10 of 33




YSCEF DOC. N0. 1                                                                       RECEIVED NYSCEF: 03/17/202




            earlier, access to the feed or footage, and is usually a somewhat random designation simply

            done to ensure an orderly process for the court and media alike.

               32.     Rather than serving the public interest as is expected when serving as the pool

            camera, Court TV has been exploiting its duty by sending out paid press releases to falsely

            promote itself and its coverage as the sole outlet for the Chauvin Trial to the detriment of the

            public and Law&Crime Network.

               33.     Because of the perpetuation of such misleading statements, viewers of the Chauvin

            Trial and other trials are likely to be misled and deceived by Court TV's false marketing efforts.

            For trials where access to the public is paramount, Court TV's statements are not just harmful

            to Law&Crime but are also dangerous, since many who don't or can't access Court TV will

            presume that they cannot access trials anywhere else in their entirety. Law&Crime Network

            can no longer sit back and watch this ongoing and intentional dissemination of inaccurate and

            misleading information.

               34.     The natural, probable and foreseeable result of Court TV's wrongful conduct has

            been to cause confusion, deception and mistake in the news market as a whole, to deprive

            Plaintiff of business and goodwill, and to injure Plaintiff's relationships with existing and

            prospective customers. Plaintiff has sustained and will sustain damages as a result of Court

            TV's wrongful conduct.

                                             STATEMENT OF CLAIMS

                                                       COUNT I

                          (False Advertising Under Lanham Act § 43(a), 15 U.S.C. 1125(a)

               35.     Law&Crime Network incorporates by reference Paragraphs 1 through 34 above as

            though fully set forth herein.


                                                            9

                                                      Q   r, F   ~. 'J
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 11 of 33




YSCEF DOC. N0. 1                                                                     RECEIVED NYSCEF: 03/17/202




               36.     Upon information and belief, Court TV has made and distributed, in interstate

            commerce and in this District, advertisements that contain false or misleading statements of

            fact regarding its products. These advertisements contain actual misstatements and/or
                I




            misleading statements and failures to disclose, including the statements that Court TV is the

            only multi-platform network with gavel to gavel trial coverage and analysis and will be the

            only network in the world to cover the Chauvin Trial live and in its entirety.

               37.     Upon information and belief, these false statements actually deceive, or have a

            tendency to deceive, a substantial segment of Law&Crime Network's customers and potential

            customers and are a disservice to the public. This deception is material in that it is likely to

            influence the purchasing decisions of Law&Crime Network's customers.

               38.     Court TV's false and misleading advertising statements and omissions injure both

            consumers and Law&Crime Network.

               39.     Court TV's false and misleading advertising statements and omissions violate the

            Lanham Act § 43(a), 15 U.S.C. § 1125(a).

               40.     In addition to the damage to the general public, Court TV has caused, and will

            continue to cause, immediate and irreparable injury to Law&Crime Network, including injury

            to its business, reputation, and goodwill, for which there is no adequate remedy at law. As

            such, Law&Crime Network is entitled to an injunction under 15 U.S.C. §1116 restraining

            Defendant, its agents, ernployees, representatives and all persons acting in concert with them

            from engaging in fiuther acts of false advertising and ordering removal of all Court TV's false

            advertisements.




                                                         10

                                                     i n -f   z,)
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 12 of 33




YSCEF DOC. N0. 1                                                                     RECEIVED NYSCEF: 03/17/202




  "                                                    COUNT II

               (New York Unfair Trade Practices Act General Business Law § 350 False Advertising)

               41.     Law&Crime Network incorporates by reference Paragraphs 1 through 40 above as

            though fully set forth herein.

               42.     The New York Unfair Trade Practices Act (hereinafter "NYUTPA") prohibits

            certain actions that are deemed unfair or deceptive.

               43.     False advertising in the conduct of any business, trade or commerce or in the

            furnishing of any service in the state of New York is unlawful.

               44.     Upon information and belief, Court TV's false advertising that it is the only multi-

            platform network with gavel to gavel trial coverage and analysis and will be the only network

            in the world to cover the Chauvin Trial live and in its entirety resulted in injury to Law&Crime

            Network and the consuming public.                         '

               45.     Due to Court TV's false advertising and violation of NYUTPA, Law&Crime

            Network is entitled to injunctive relief

                                               PRAYER FOR RELIEF

                WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

                46.    For temporary, preliminary and permanent injunctive relief prohibiting Court TV,

            its agents, or anyone working for, in concert with or on behalf of Court TV from engaging in

            false or misleading advertising with respect to its network or its coverage of the Chauvin trial

            and/or violating Lanham Act § 43(a), which relief includes but is not limited to removal of all

            false or misleading advertisements and corrective advertising to remedy the effects of Court

            TV's false advertising.




                                                           11

                                                       1., -fi   17
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 13 of 33




YSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 03/17/202




  '            47.     For an order requiring Court TV to correct the erroneous statement that Court TV

            is "the only multi-platform network devoted to live, gavel-to-gavel coverage, in-depth legal

            reporting and expert analysis of the nation's most important and compelling trial" and the "only

            network in the world to cover the Derek Chauvin trial live and in their entirety" including

            without limitation, the placement of corrective advertising and providing written notice to the

            public.

               48.     That Court TV be adjudged to have violated 15 U.S.C. § 1125(a) by unfairly

            competing against Plaintiff by using false, deceptive or misleading statements of fact that

            misrepresent the nature, quality and characteristics of its statement that Court TV is the only

            network in the world to cover the Chauvin Trial live.

               49.     That all of Court TV's misleading and deceptive materials and products be

            destroyed as allowed under 15 U.S.C. §1118.

                50.    That Court TV be adjudged to have unfairly competed against Law&Crime

            Network by engaging in false or misleading advertising under the laws of the State of New

            York.

                51.    Ensuring a fair trial for Derek Chauvin, sympathy for the heartbroken family of

            George Floyd, and an opportunity for the public to have accurate information about this

            critically important event ought to be the primary focus. Consequently, despite the fact that

            financial damages to plaintiff have been real, quantifiable, and are clearly warranted, Plaintiff

            does not, at this time, seek monetary damages. Plaintiff inerely demands that Court TV be

            forced to cease its deceptive practices and remedy its past wrongs.




                                                         12

                                                     i') -f ~')
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 14 of 33




YSCEF DOC. N0. 1                                                       RECEIVED NYSCEF: 03/17/202




            Dated: New York, New York
               March 16, 2021



                                         Andrew Eisbrouch, Esq.
                                         1261 Broadway, Suite 606,
                                         New York, NY 10001
                                         (646) 512-9555
                                         andrewe@abrams-media.com


                                         Attorney for Plaintiff LawNewz, Inc.




                                             13

                                        1 'Z - -F ~')
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 15 of 33




YSCEF DOC. N0. 1                                                                    RECEIVED NYSCEF: 03/17/202




                                                VERIFICATION

                     I, Andrew Eisbrouch, Esq., am the Chief Operating Officer and General Counsel of
         Plaintiff, LawNewz, Inc., d/b/a Law & Crime, and the named attorney for Plaintiff in this action.
         LawNewz is a corporation formed under the laws of the state of Delaware. I have read the
         annexed Complaint, and its factual contents are true to my personal knowledge, except as to
         matters alleged on information and belief, and to those matters, I believe them to be true.

         Dated: New York, New York
                March 16, 2021



                                                      Andrew Eisbrouch, Esq.
                                                      1261 Broadway, Suite 606,
                                                      New York, NY 10001
                                                      (646) 512-9555
                                                      andrewe@abrams-media.com


                                                      Attorney for Plaintiff LawNewz, Inc.




                                                           14

                                                     , d   —F   '1 7
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 16 of 33




YSCEF DOC. N0. 1                                                                 RECEIVED NYSCEF: 03/17/202
  _+




                            SUPREME COURT OF THE STATE OF NEW YORK
                                     COUNTY OF NEW YORK



         LAWNEWZ, INC., d/b/a Law&Crime Network,                  Index No.:
         a Delaware corporation

                                            Plaintiff,

                              V.



         COURT TV MEDIA, LLC, a Georgia limited
         Liability company

                                            Defendant




                                      SUMMONS AND COMPLAINT


                                           Andrew Eisbrouch, Esq.
                                          1261 Broadway, Suite 606,
                                            New York, NY 10001
                                               (646)512-9555
                                        andrewe@abrains-media.com
                                     Attorney for Plaintiff LawNewz, Inc.


                                  Compliance Pursuant to 22NYCRR 130-1.1
          Pursuant to 22 NYCRR 130-1.1, the undersigned attorney admitted to practice in the courts of
             New York State, certifies that, upon information and belief and reasonable inquiry, the
                        contentions contained in the annexed document are not frivolous.




                                                         15

                                                   I r, -f ~')
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 17 of 33




YSCEF DOC. N0. 1                                                                    RECEIVED NYSCEF: 03/17/202


     CIVIL COURT OF TFIE CITY OF NEIiV YORK
   • COUNTY OF New York
     __-_-_-_-_-_-__-_-_-_-_-_-__-_-_-_-_-_-__ -yr
     LawNewz, Inc., d/b/a Law & Crime Network
                                    Plaintiff/Petitioner,
                   - against -                                         Index IVo.

     Court TV Media, LLC
                                    ®efendant/Respondent.
     --_-_-_-_-_-__-_-_-_-_-_-__-_-_-_-_-_-__-_ -x
                                       NOTICE OF ELECTRONIC FILING
                                             (Consensual Case)
                                           (Uniform Rule § 2®8.4-a)

           You have received this Notice because:

                   • The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
                   New York State Courts e-filing system, and

                   • You are a®efendant/Respondent (a party) in this case.


           If gou are represented by an attomey: give this Notice to your attomey (Aftomeys: see
           "Information for Attomeys" pg. 2).

           ff you are not represented by an attorney: you are not required to e-file. You may
           serve and file documents in paper form and you must be served with documents in
           paper form. Flowever, as a party without an attorney, you may participate in e-filing.

                                                Benefits of E-Filing
                          You can:

                           • serve and file your documents electronically

                           • view your case fle on-line

                           • limit your number of trips to the courthouse

                           • pay any court fees on-line.

           There are no additional fees to file, view, or print your case records.

           To sign up for e-filing or for more information about how e-filing works, you may:
                          U"✓`~.*                       :
                                                            }   d




            s go to the Help Center or Clerk's Office at the court where the case was filed. To find legal
            information to he@p you represent yourself visit www.nycourthelp.gov
                                                     P~qe_~ qt 2                         EFCIV-3
             Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 18 of 33




YSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 03/17/202




  +«


                                           Information for Attorneys


               An attomey representing a party who is served with this notice must either consent or
               decline consent to electronic filing and service through NYSCEF for this case.

               Attomeys registered with NYSCEF inay record their consent electronically in the manner
               provided at the NYSCEF site. Attomeys not registered with NYSCEF but intending to
               par6cipate in e-filing must first create a NYSCEF account and obtain a user ID and
               password prior to recording their consent by going to wrvw.nycourts.gov/efile.

               Attomeys declining to consent must file with the court and serve on all parties of record a
               declination of consent.

               For additional information about electronic filing and to create a NYSCEF account, visit the
               NYSCEF website at           .nycourts.gov/efi9e or contact the NYSCEF Resource Center
               (phone: 646-386-3033; e-mail: nvscef ®nvc®urtss.gov).


       Dated: 3-16-2021


       Andrew Eisbrouch                                        1261 Broadway Suite 606
                  Name                                                    Address


                                                               New York, New York 10001
                       Firm Name

                                                               (646) 512-9555
                                                                           Phone

                                                               andrewe@abrams-media.com
                                                                               - ai


       To:     Court TV Media, LLC

               3350 Riverwood Parkway,

               Suite 1900 Atlanta, GA, 30339,



                                                                                      7/19/19


             Index #                               Pqqe~,? gf 2                          EFCIV-3
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 19 of 33




YSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 03/17/202
   •<                                             Exhibit A


        hftDs:l/www.cou rttv, com/oress/cou rt-tv-to-debut-court-tv-instant-repl ay-a~art-of-unrivaied-h ary
        e -weinstein-ra e-tria€-covera ei#:M:text=Press-.Court°Ia20TV%20to%20Debut°/a2C3Court°/a20T
        V°ro20instant°1o20Peolay%20as°1o20Part, Harvey%20Weinstein%20Raoe°/©20Ts'ia!°Io20Coverage
        &text=Ni=llV%20YORK°Io20(Jan. &text=As%20the°1fl201lVeinstein%20trial°1n20commences.studios
        %2C%20adjacent°~'o2tlio°lQ20the%20courthcuse



         Court TV to Debut Court TV Instant Replay
         as Part of lJnrivaled Harvey VVeinstein
         Rape Trial Coverage
         January 22, 2020
         NEW YORK (Jan. 22, 2020) — Court TV — the only news organization covering the rape
         trial of movie mogul I•iarvey Weinstein live as it happens, minute-by-minute and
         gavel-to-gavel— today will unveil Court TV lnstant Replay, an unprecedented new
         feature that will bring everything said in open court of the camera-less trial to viewers
         immediatei_y.

         Seasoned voice talent wili read trial transcripts, statements and exchanges verbatim in
         real time as they happen. That transcript audio will then be synced with highiighted
         images of the trial participants who are speaking and aired almost instantaneously.

         "Court TV Instant Replay is our commitment to viewers to quickly turnaround and brings
         to life the critical moments of the trial," commented Courfi TV Senior Vice President
         Scott Tufts. "These innovative presentations will combine with the expertise and
         reporting of our leading team of legal journalists and behind-the-scenes personnel to
         give consumers an immersive viewing experience of the 1/Ueinstein trial they will not get
         anywhere eise."

         As the Weinstein trial commences, Seema lyer and Vinnie Politan are anchoring live
         from Court TV's New York studios, adjacent to the courthouse. lyer, a former NYC
         prosecutor who went on to represent the NYPD, is breaking down all the happenings of
         the case with Politan joining her throughout the day as well as hosting his primetime
         show — C/osing Arguments with Vinnie Politan — nightly at 6:00 p.m. ET (Politan is
         joined tonight by veteran journalist and original Court TV anchor Ashleigh Banfield and
         nationally well-respected lawyer Ron Kuby.) Court TV legal Correspondent Chanley
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 20 of 33




YSCEF DOC. NO. 1                                                               RECEIVED NYSCEF: 03/17/202




   ~     Painter and Crime and Justice Reporter Julia Jenae are rotating in-and-out of the
         courtroom to provide constant live trial updates throughout the day.

        Courtroom sketches, exclusive interviews with players in the case, and in-depth
        analysis by the country's brightest attorneys, most experienced investigators and
        experts also provide legal insight and perspectives into the proceedings. Court TV initial
         interviews include: Weinstein accusers Hope D'Amore, Heather Kerr, Kadian Nobel,
         Lauren Sivan and Dominique Hueft; Weinstein attorneys Donna Rotunno and Damon
        Cheronis; Gloria Allred, who represents many of the accusers; defense expert Dr.
        Elizabeth Loftus and many others as the trial unfolds.

         Weinstein faces charges of rape, sexual assault and predatory sexual assault and if
         convicted could spend the rest of his life in prison. Nearly 90 women in total have
         accused the entertainment mogul of sexual misconduct dating back decades. The
         accusations helped spark prominent recognition and rise of the #MeToo movement, in
         which hundreds of women have publicly accused powerful men in business, politics, the
         news media and entertainment of sexual harassment and abuse.

         Court TV helped lead the charge for media access in the courtroom for the Weinstein
         trial, which was denied.

         9:RM ~ . :;1~

         Court TV is devoted to live, gavel-to-gavel coverage, in-depth legal reporting and expert
         analysis of the nation's most important and compelling trials. It is a multi-platform
         network, available to be seen on cable, over-the-air and over-the-top. Court TV is also
         live streamed on CourtTV.com as well as the Court TV app for Roku®, Apple TV,
         Amazon Fire TV and Android and Apple devices.All feature robust and exc(usive
         content from the massive Court TV library, including the nation's most compelling,
         high-profile cases over the past 20 years available on demand.

         Court TV is part of Katz Networks, targeted, demo-specific brands leading a new
         generation of fast-growing, muiti-platform networks that super serve consumers with
         diverse and entertaining programming available to be seen everywhere, on over-the-air,
         cable, satellite television, via over-the-top services, on mobile devices and on the web.
         Katz Networks is part of The E.W. Scripps Company (NASDAQ: SSP).




                                                 -14 - -F 71')
Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 21 of 33




                                                                                                                           2




    Court TV to Premiere New Original True-Crime Series
    Judgment With Ashleigh Banfield in September
    September 29, 2020




     ATLANTA (Aug.11, 2020) - Court TV, the only multi-platform network devoted to live, gavel-to-
     gavel coverage, in-depth legal reporting and expert analysis of the nation's most important and
     compelling trials, announced today a new original true-crime series hosted by Ashleigh Banfield,
     the addition of Michael Ayala to the Court TV anchor team, and a binge-viewing marathon of the
     network's complete OJ25docuseries in Oct.

     Court TV's announcements during the 2020 summer press tour:

     • Judgment With Ashleigh Banfreld, an all-new original series hosted by original Court TV alum and respected former
       CNN and MSNBC legal analyst Ban6eld, who made her Court TV return as a special contributor earlier this year.
       Judgment NJith Ashleigh Banfreld will be a weekly hour-long series taking viewers on a deep dive into the most
       provocative and talked about trials and cases of all-time. With brand new interviews and exclusive hrst-time ever
       reveals, each installment will look to further expiore everything people only thought they knew about these
       touchstones in judicial history. lnitial cases featured include those involving Casey Anthony, Jodie Arias, O.J.
       Simpson, Conrad Murray and others. Judgment With Ashleigh Banfreld will be seen Sunday Nights at 8:00 p.m. (ET)
       with the series premiere set for Sept.13.

       "It is wonderful being back on Court TV and I'm very excited about Judgment We have the
       luxury of having access to the vast Court TV library of more than a thousand trials, which
       allows us to share and re-visit the inost intriguing and legally-fascinating cases in modern-
       day history. There are literally hundreds of compelling stories to tell - and we plan on
       telling them:'



     Court TV is available to be seen on cable, over-the-air and over-the-top. Court TV is also live-
     streamed cn CourtTV.com, YouTube TV, SiriusXM as well as the Court TV app for Roku", Apple
     TV, Amazon Fire TV and Android and Apple devices. AII feature robust and exclusive content
     from the massive Court TV library, including the nation's most compelling, high-proFile cases
     over the pest 20 years available on demand. Court TV is part of Katz Networks, a division of The
     E.W. Scripps Company (NASDAQ: SSP).

     Tags: series shJw true-crime
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 22 of 33




                 r v.r.r
vcrFF nnr   Nn   i                                                                                                                             RECEIVED NYSCEF: 03/17/202

                                                  r~w< .   ,   _,       -,.r . ~ .•. r:~




                 Michael Ayala Joins Court TV Anchor Team
                 September 29, 2020


                 13 1112




                  ATLANTA (Aug.11, 2020) - Court TV, the only multi-platform network devoted to live, gavel-to-
                  gavel coverage, in-depth legal reporting and expert analysis of the nation's most important and
                  compelling trials, announced today a new original true-crime series hosted by Ashleigh Banfield,
                  the addition of Mlchael Ayala to the Court TV anchor team, and a binge-viewing marathon of the
                  network's complete OJ25docuseries in Oct.

                     • Michael Ayala, a popular face on the orig;nal Court N, will be joining the network once again teaming with Vinnie
                       Politan, Julie Grant and Ted Rowlands on the network's anchor desk. An attorney and EMMY~~-Award winner, Ayala
                       has over 20 years of experience in-front of the camera. tie previously was an anchor, reporter, writer and researcher
                       for the original Court TV where he covered and reported on the cases involving O.J. Simpson, Scott Peterson, the
                       Menendez Brothers, Bill Cosby and Or. Jack Kevorkian. Ayala, who also anchored for CBS in Chicago, will make his
                       return debut on Court TV on August 24 and will anchor weekdays 3:00 - 6:00 pm (ET).

                        "Michael arrives with a wealth of trial coverage experience and hits the ground running
                        given his history with Court TV. We are thrilled to have him back and we think viewers will
                        be as well:'

                         ..c.,r!'~i,l~, r::::r!

                     Tags: Michael Aya a, re or                     r




                                                                                           01 --F ~7
Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 23 of 33




    Marathon of Complete OJ25 Docuseries Set for Oct. 3-
    4 To Correspond With 25th Anniversary of Simpson
    Murder Trial Verdict
     September 29, 2020


     nF 413




     ATLANTA (Aug.11, 2020) - Court TV, the only multi-piatform network devoted to live, gavel-to-
     gavel coverage, in-depth iegal reporting and expert anaiysis of the nation's most important and
     compelling triais, announced today a new original true-crime series hosted by Ashieigh Banfield,
     the addition of Michaei Ayala to the Court TV anchor team, and a binge-viewing marathon of the
     network's complete OJ25docuseries in Oct.

     • O.J. Simpson was found not guilty of doubie murder on October 3, 1995. 25 years later, Court TV will present a
       marathon of OJ25, the network's acclaimed, 25-episode original true-crime docuseries iooking back at the worid-
       famous case. OJ25 gives viewers a front row seat in the Simpson jury box, to reiive the trial or discover it for the first
       time. Utilizing Court TV's extensive library featuring every mioute of the doubie murder trial, OJ25 encapsuiates the
       courtroom action in the chronological order in which it took place 25 years ago in Los Angeies. Court TV's OJ25
       Marathon wiii air Oct. 3-4. The series is hosted by renowned long-time former Los Angeles prosecutor and respected
       legal anaiysi Roger Cossack.

     Court TV is available to be seen on cabie, over-the-air and over-the-top. Court TV is aiso live-
     streamed on CourtTV.com, YouTube TV, SiriusXM as well as the Court TV app for Roku°', Apple
     TV, Amazon Fire TV and Android and Apple devices. AII feature robust and exclusive content
     from the massive Court TV library, inciuding the nation's most compeiiing, high-profiie cases
     over the past 20 years avaiiabie on demand. Court TV is part of Katz Networks, a division of The
     E.W. Scripps Company (NASDAQ: SSp).

     Tags: O.J. Simpson• OJ OJ25• R~ger Cossack, Simpson




                                                                          77     nf      1'J
Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 24 of 33




                                                                                                               IVED NYSCEF: 03 17 202




                                              Exhibit D




          Court TV To Wor1d Premiere New
          Original Special 'Hollywood Predator:
          The Tria) Of Harvey Weinstein' Sunday,
          November 8th At 7:00 P.M. (ET)

          fYEVdS PPUv1L?ED BY                                                  SHAGE TH::; AR77C t-E
          CourtTV—                                                             ~                  r,,".
          Nov O5, 202Q 13:14 ET




           ATLANTA, Nov. S, 2020 /PRNewswire/-- Court TV, the only multi-platform netevork devoted to live,
           gavel-to-gavel coverage, ir:-depth legal reporting and expert analysis of the r,ation's most
           importarit and cornpelling trials, today announ.ced Hollywood Predator: The Trial of Harvey
           Weinstein, a brand-n.ew, one-hour original special premiering on Sunday, November 8tr' at 7:00
              E.1..
           P.M.


           Court TV was the only news organization covering the rape tral of Weinstein live as it happened
           and gavel-to-gavel. Hollywood Predator: The Trfal of HarveyWeinstein is a deep dive into the
           fall ofthe rnovie mogul, giving viewers a chance to uncover exactlywhat happened in the New
           York courtiiouse t.hat scrved as the stage for a trial many never thought possible.


           Through testimonials, in-depth interviews, celebrityvoices and striking media coverage.
           Hollywood Predator: The Trial ofHarvey Weinstein will also spotlight the courageous vvornen
           wt,o decided to tell their oowerful stories. The hour-long special will also expiore howth:s pivotal
           time led to the #MeToo Movement rising to prominence as a phoenix from the ashes of
           Weinstein's or:ce-legendary career.



           Court TV is availabla to be seen on cabfe, over-the-air and over-the-top. Court TV is also livre-
           streamed on CourtTV.com, YouTube Tv, SiriusXM as well as the Court TV app for P,oku;D, Apple TV,
           Amazon Fire TV aid Android and Apple devices. A!I feature robust and exclusive content from
           the massive Court lV library, inciuding the nation's most compelling, high-profile cases over the
           past 20 years available on demand. Court 1V is part of Katz Networks, a division ofThe E.4V.
           Scripps Company (NASDAQ `.+SN).


                                                       'J7   nF    710
        Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 25 of 33




YSCEF DOC. N0. 1                                                                                                                                               RECEIVED NYSCEF: 03/17/202
                   Contact:   Jirr. Weiss                       770-6?2-6SO4                                         Jiir:Y:eiss`ts ripG_tb: Ur^
   s



                   SOURCE Cou!t TV




                   Also from this source                                                                                                     Explore
                   Court TV's Coverage Of The Death Of                                                                                       More news relea.ses in
                   George Floyd Murder Trial...                                                                                              similar topics
                                                                                                   ~

                                                                                                                                             Entertainr.ient

                    . ...     .   ... _ .   .   ..... ....... . ..   .   _.. .,.... ..    . . ._       _.   :. ,._.......,.._ . .   _   ..
                                                                                                                                             Television

                   Court TV Announces Original News
                   Special On The Life And Death Of ...                                            ~




                                                                                         'Ja   r,f            )17
              Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 26 of 33




YSCEF DOC. NO. 1                                                                                                            RECEIVED NYSCEF: 03/17/202

       AP                         C®urt Tv's Coverage Of The Death Of Ge®r...                                 Top Stories    Topics v       Video   Listen
                                                                                                                                                             OQ
                                            Court TV's Coverage Of The Death Of George Floyd Murd'er Trial Begins

                                                                                                                                   Press release
                                                              ADVER7ISEMEN7
                                                                                                                                   contentfrom PR
                                                                                                                                   Newswlre. The
                                                                                                                                   AP news staff
                                                                                                                                   was notinvolved
                                                                                                                                   in its creation.


                                                                                                                                   000
                                                                                                                                    ~c~ Click to copy




                                                                                                                                   RELATED
                                                                                                                                   TOPICS

                                                                                                                                   Flomicide
                                                                                                                                   Television
                                                                                                                                   North America
                                                                                                                                   Vinnie Politan
                                                                                                                                   PR Newswire
                                                                                                                                   Trials
                                                                                                                                    Law and order
                                                                                                                                    Minnesota
                                                                                                                                    Death of George
                                                                                                                                   Floyd
                                                                                                                                    Crime
                                                                                                                                    Minneapolis
                                                                                                                                    Media
                                                                                                                                    Racial injustice
                                                                                                                                    Legal
                                                                                                                                    proceedings
                                                                                                                                    Violent crime
                                                                                                                                    United States


       PRESS RELEASE: Paid content from PR Newswire
        Press release content from PR Newswire. The AP news staffwas not involved in its creation.


       Court TU's Coverage Of The ®eath Of George Floyd Murder Trial
       Begins
       March 9, 2021




                                                                                                      ADVERTtSEMENT




  https://apnews.com/press-release/pr-newswire/homicide-television-north-america-vinnie-politan-trials-Ob25c37489964cf25fe13e04011391f6                           1/5
                                                                              0G - -F Z')
             Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 27 of 33




                                                      ~ourt~~ s overage6         e eat ~      eorge oy     ur erTrialBe
                                                                                                                      R
YSCEF DOC       NO. l v                                                                                                 ~~.SEIVED NYSCEF: 03/17/202

  •~                             CoEllrt TV"s     Coverage Of The Death Of Geor...                          Top Stories    Topics       Video   Listen




                                                                             ~

                                                                                    Slender Man attacker says she has
                                 MINNEAPOLIS, March 9, 2oat                         reached treatment limits
                                 /PRNewswire/ -- Court TV, the only
                                 multi-platform network devoted to live,
                                 gavel-to-gavel coverage, in-depth legal            Duke pulls out of ACC Tournament, NCAA
                                 reporting and expert analysis of the               tourney streak ends
                                 nation's most important and compelling
                                 trials, has begun its extensive coverage
                                                                                                                          by Taboola
                                 of the murder trial around the death of
                                 George Floyd with jury selection
                                                                                                    ADVERTISEMENi
                                 underway. Court TV t*rill be the onty
                                 nettivork in the vvorld to cover the
                                 proceedings live and in their entirety.

                                 Forty-six-year-old African American
                                 George Floyd tivas killed on May z5,
                                 zozo, in Minneapolis while being
                                 arrested for allegedly using a counterfeit
                                 bill. Footage sho-aing iN4inneapolis police
                                  officer, Derek Chauvin, kneeling on
                                  Floyd's neck ivhile three police
                                  colleagues looked on, went viral on
                                  social media and sparked a global
                                  movement protesting against police
                                  brutalitv and racism. The four officers
                                  will be tried in the case, 'with Chauvin
                                  being tried separately and facing murder
                                  charges in the first of the trials. The
                                  three other officers are charged Nuith
                                  aiding and abetting murder.


                                                  ADVERTiSEMENT




                                  "The death of Ceorge Floyd was a
                                  watershed moment in our country,"
                                  commented Scott Tufts, Court TV
                                  Senior Vice President. "Given the
                                  cultural impact it had from the
                                  beginning, this trial is one that needs
                                  full transparency, and we are pleased
                                  that Hennepin County court officials
                                  share that -,rietv. Our team has been
                                  working with them for months to ensure
  https://apnews.com/press-release/pr-newswire/homicide-television-north-america~inni~po~i~an-trials-Ob25c37489964cf25fe13e04011391f6                    2/5
             Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 28 of 33




                                                        ~ourt      s overage ~      e ea        eorge oy     ur erTrialBe
                                                                                                                        R~ EIVED NYSCEF:
YSCEF DOC' N0. l v                                                                                                                                         03/17/202

   ■,                            Court T1!'s C®verage Of The Death Of Geor...                                 Top Stories   Topics        Video   Listen


                                 courtroom and that all -v2nvers would
   r
                                 have full access to the proceedings."

                                 Cotu-t TV's on-air team of anchors, legal
                                 correspondents and veteran journalists -
                                 Anchors Vinnie Politan, Julie Orant, Ted
                                 Rowlands and Michael Ayala, with
                                 additional on-the-ground reporting
                                  from legal correspondents Julia Jenae
                                  and Chanley Painter - w111 lead the
                                  analysis of the Chauvin trial. Court TV's
                                  extensive coverage will include new
                                  virtual recreations, and insights and
                                  discussions from seasoned attorneys,
                                  investigators and forensic experts.

                                  Court TV is available to be seen on
                                  cable, over-the-air, and over-the-top.
                                  Court TV is also live-streamed on
                                  CourtTV.com, YouTube TV, Pluto TV,
                                  Sirius~'bI, as well as the Court TV app
                                  for Roku@, Apple TV, Amazon Fire TV,
                                  and Android and Apple devices. All
                                  feature robust and exclusive content
                                  from the massive Court TV library,
                                  including the nation's most compelling,
                                  high-profile cases over the past 2o years
                                  availabie on demand. Court TV is part of
                                  The E W. Scripps Company (NASDAQ:
                                  SSP).

                                  Contact: Jim Weiss 770-6;2-6504
                                  Jim.tiveiss~scrippstv.com

                                  View original content to download
                                  multimedia:
                                  http:/ jtivi~vex.r.prnevu*stvire.com/news-
                                  releasesicourt-tvs-coverage-of-the-
                                  death-of-george-floyd-murder-triai-
                                  begins-3ci24;85o.html

                                  SOURCE Court TV




                                   Ad Content

                                   Kate & Meghan
                                   Are Very
                                   Different...
                                   Promoted: Post Fun


                                   Chrissy Metz
                                   Shnws (lff
  https://apnews.com/press-release/pr-newswire/homicide-television-north-america-vinnie-politan-trials-Ob25c37489964cf25fe13e04011391f6                          3/5
                                                                               07   r,F   ~')
             Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 29 of 33




                                                                ~our[ ~ s overage ~   e ea      eorge   oy    ur erTrialBkp'~EIVED
YSCEF DOC , NO. l v                                                                                                                        NYSCEF: 03/17/202

   Ah                             Court Tl/'s Coverage Of The ®eath Of Geor...                                 Top Stories   Topics        Video   Listen


   T                              Cancelled TV
                                  Shows For 2021
                                  Announced: Th...
                                  Promoced:
                                  BleacherBrealcer


                                  Gwen Stefani, 51,
                                  Takes off
                                  Makeup, Leaves...
                                  Promoced: Life Lidigo



                                  Ad Content

                                   After Celine Dion's Major Weight Loss,
                                   She Confirms What We Suspected AIl
                                   Al---

                                   This Is What Olympic Medalist McKayla
                                   Maroney Looks Like Now
                                   Promoted: Soortinal

                                   Florida: Say Bye To Expensive Solar
                                   Panels If You Own A Home In West
                                   Il-1— n---L




                                  Beth Moore,
                                  famed Bible...

                                  NrLSI-IVLL.LE,
                                  Temi. (Rh'S) — F...


                                           March io, zozi




                                                            AC)VFRTISEMENT




                                                                                                                                                      000
                                                                                                                                                       ~c~ Click to copy




  https://apnews.coln/press-release/pr-newswire/homicide-television-north-america-vinnie-politan-trials-Ob25c37489964cf25fe13e04011391f6                              4/5
                                                                               ')a - F -1')
                      Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 30 of 33




    YSCEF DOC. N0. 1                                                            F5ffli fff r
                                                                                           F                                         RECEIVED NYSCEF: 03/17/202
             >aDR4f       is:Ail    Nf.W.b        cERt(tlVcf    SPaR7S    YWTEkTAttdtYE04T     I.iFE       MOR€
      'h

                                                                                                                          i
~      yahoo?entertainment                                                                                                i                              Sign in                     Mail
      r                                                   _---..----     -----... ---        ---       —      — -- ~

       Entertainment               Paley          The It List       TV       Movies          Celebrity            Music         Shopping              Videos




                                   THE. t!~FFICIALFANTAS'4f GAMI~E,



          PR Nzwsvmre
          nrlc..,mo.c4.



          Court TV's Coverage Of The Death Of George Floyd
          Murder Trial Begins
               f                           Tue, March 9, 2021, 3:01 PM - 2 min read


              ILV


                                           Court TV's Coverage
                                           Of The Death Of
                                           George Floyd Murder
                                           Trial Begins
                                           PR Newswire

                                           MINNEAPOLIS, March 9, 2021

                                             MINNEAPOLIS, March 9, 2021 /PRNewswire/ -- Court
                                           TV, the only multi-platform network devoted to live,
                                             gavel-to-gavel coverage, in-depth legal reporting and
                                             expert analysis of the nation's most important and
                                             compelling trials, has begun its extensive coverage
                                                                                                                                              12.:s7                .. ..............._ —•~
                                             of the murder trial around the death of George                                                                        Add

                                             Floyd with jury selection underway. Court TV will be
                                             the only network in the world to cover the
                                             proceedings live and in their entirety.
                                                                                                                                 TRENDING
                                                                                                                              Naomi Judd gives update on                    4`'`- ~
                                                                                                                              Ashley Judd and reveals plans to              ~
                                                                                                                              take her stitches out personally
                                                                                                                              Yahoo TV 1 min read

                                                                                                                              Geraldo apologizes after backing
                                                                                                                              out of possible Senate run: 'Our
                                                                                                                              dreams got ahead of our plan
                                                                                                                                                                            ~         _ ....

                                                                                                                              Yahoo TV - 2 min read
                   Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 31 of 33




                                                               ~ourt ~ s overage6          eTeath Ut Ueorge I-loyd MurderTrialB
    YSCEF DOC v NO. l v                                                                                                        kgTEIVED NYSCEF: 03/17/202
           4bht£     ,.RAEt
                      `        RittdI,         FfFL9Nc£       SPnRtt     £N7SATAitEME!{R     ;iv.       Rii9'I2P
       H


~      yalsoo'entertainment                                                                                                (                                  sign in       Mail


       Entertainment          Paley            The It List        TV        Movies          Celebrity              Music          shopping            Videos
                                                                                                                               ~tscan~vuLa1aci nu~uanuaIJu              ~,---.-,
                                                                                                                               nephew are injured in car crash
                                      Chauvin, kneeling on Floyd's neck while three police
                                                                                                                               Yahoo Celebrity ' 2 min read
                                      colleagues looked on, went viral on social media and
                                                                                                                               Kristen Johnston opens up about
                                      sparked a global movement protesting against police                                      past'abusive relationsnip' witn
                                                                                                                               drugs, says she spent millions on
                                      brutality and racism. The four officers will be tried in
                                                                                                                               painkillers
                                      the case, with Chauvin being tried separately and                                        Yahoo Celebrity - 5 min read

                                      facing murder charges in the first of the triais. The
                                      three other officers are charged with aiding and
                                      abetting murder.

                                      "The death of George Floyd was a watershed
                                      moment in our country," commented Scott Tufts,
                                      Court TV Senior Vice President. "Given the cultural
                                      impact it had from the beginning, this trial is one
                                      that needs full transparency, and we are pleased
                                      that Hennepin County court officials share that
                                      view. Our team has been working with them for
                                      months to ensure that cameras would be allowed in
                                      the courtroom and that all viewers would have full
                                      access to the proceedings."

                                      Court TV's on-air team of anchors, legal
                                      correspondents and veteran journalists - Anchors
                                      Vinnie Politan, Julie Grant, Ted Rowlands and
                                      Michael Ayala, with additional on-the-ground
                                      reporting from legal correspondents Julia Jena2 and
                                      Chanley Painter - will lead the analysis of the
                                      Chauvin trial. Court TV's extensive coverage will
                                      include new virtual recreations, and insights and




                                      (      2tory           continues
                                           _




                                         Our goal is to o-eate a safe and engaging place for users to connect over interests
                                         and passions. In order to improve our community experience, we are temporarily
                                         suspending article commenting.
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 32 of 33




YSCEF DOC. N0. 1                                                         RECEIVED NYSCEF: 03/17/202

   •                                      Exhibit G
   ~
 Court Tv's Coverage Of The Death Of
 George Floyd Murder Trial Begins

 NEWS PROVIDED BY
 Court TV —►
 Mar 09, 2021,15:01 ET




 MINNEAPOLIS, March 9, 2021 /PRNewswire/-- Court TV, the only multi-platform network
 devoted to live, gavel-to-gavel coverage, in-depth legal reporting and expert analysis of the
 nation's most important and compelling trials, has begun its extensive coverage of the murder
 trial around the death of George Floyd with jury selection underway. Court TV will be the only
 network in the world to cover the proceedings live and in their entirety.




  (PRNewsfoto/Court TV)
   _


 Forty-six-year-old African American George Floyd was killed on May 25, 2020, in Minneapolis
 while being arrested for allegedly using a counterfeit bill. Footage showing Minneapolis police
 officer, Derek Chauvin, kneeling on Floyd's neck while three police colleagues looked on, went
 viral on social media and sparked a global movement protesting against police brutality and
 racism. The four officers will be tried in the case, with Chauvin being tried separately and facing
 murder charges in the first of the trials. The three other officers are charged with aiding and
 abetting murder.
                                                                                                   P.
         Case 1:21-cv-03441-PAC Document 1-1 Filed 04/19/21 Page 33 of 33




YgTM dtathT®.f George Floyd was a watershed moment in our country," eGMrtvWMtaIdcSCotti~',tuftg~o2
 Cc~.jrt TV Senior Vice President. "Given the cultural impact it had from the beginning, this trial is
 ont that needs full transparency, and we are pleased that Hennepin County court officials
   ,
 share that view. Our team has been working with them for months to ensure that cameras
 would'Ibe allowed in the courtroom and that all viewers would have full access to the
 proceedi ngs."



 Court TV's on-air team of anchors, legal correspondents and veteran journalists - Anchors
 Vinnie Politan, Julie Grant, Ted Rowlands and Michael Ayala, with additional on-the-ground
 reportiing from legal correspondents Julia Jenae and Chanley Painter - will lead the analysis of
 the Chauvin trial. Court TV's extensive coverage will include new virtual recreations, and insights
 and discussions from seasoned attorneys, investigators and forensic experts.



 Court TV is available to be seen on cable, over-the-air, and over-the-top. Court TV is also live-
 streamed on CourtTV.com, YouTube TV, Pluto TV, SiriusXM, as well as the Court TV app for
 Roku®, Apple TV, Amazon Fire TV, and Android and Apple devices. AII feature robust and
 exclusive content from the rnassive Court TV library, including the nation's most compelling,
 high-profile cases over the past 20 years available on demand. Court TV is part of The E.W.
 Scripps Company (NASDAQ: SSP).



 Contact:     Jim Weiss     770-672-6504       Jim.weiss@scrippstv.com



 SOURCE Court TV




                                                '10   _F   1'J
